                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-3042 MWF (GJSx)                                    Date: May 27, 2021
Title       Anthony Bouyer v. A.O.P.N. Corp., et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
April 7, 2021. (Docket No. 1). On April 12, 2021, the Court filed a Notice to
Parties Re ADA Disability Access Litigation (“ADA Packet”). (Docket No. 10).
On May 12, 2021, Plaintiff filed three Proofs of Service (“POS”) of the Summons,
Complaint and other case-initiating documents, reflecting personal service on
Defendant Leeann Holmes on April 27, 2021, and substituted service on
Defendants Bruce W.S. Holmes on May 4, 2021, and A.O.P.N. Corp. on April 27,
2021. (Docket Nos. 14-15).

      The Court has reviewed the POS and finds all three are deficient. Plaintiff
was ordered to serve the ADA Packet at the same time that the Summons and
Complaint were served, if possible. None of the POS includes service of the ADA
Packet, as required by the ADA Packet Notice.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than JUNE 11, 2021.

         BY PLAINTIFF: PROOFS OF SERVICE of the ADA Packet on all
          Defendants.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-3042 MWF (GJSx)                         Date: May 27, 2021
Title       Anthony Bouyer v. A.O.P.N. Corp., et al.

      Plaintiff should not pursue or file applications for the Clerk to enter default
absent proper proofs of service of the ADA Packet.

       No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by June 11, 2021 will result in the dismissal
of this action.

        IT IS SO ORDERED.

                                                              Initials of Preparer: RS/sjm




CV-90 (03/15)                       Civil Minutes – General                     Page 2 of 2
